Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 10/11/2022 have been entered. Claims 1-2 and 4-21 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 10, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuka et al (JP2013256552, of record, ‘552 hereafter).
Regarding claims 1-2. 4-7, 10, 12-14 and 19-20, ‘552 discloses a solvent free photocurable resin composition comprising an acryl-based resin mixture containing a first and a second structure units polymerized from a (meth)acrylate monomer, a unpolymerized  monomer a reactive monomer (Manufacture Examples 1-11), an isocyanate-based crosslinking agent ([0047], Example 2), and a photoinitiator (Example 2). The (meth)acrylate can be  in a range of 40 to 92 parts including alkyl acrylate such as  2-ethylhexyl acrylate ([0033]-[0042], Manufacture Examples 1 and 11) and reactive monomer having a hydroxyl group with 5 to 20 parts per 100 parts of monomer mixture ([0036], [0037], Manufacture Examples 1 and 11 mixture). The polymerization rate of the mixture can be 15% (Manufacture Examples 11) and the weight average molecular weight can be 600,000 to 1,000,000 (Manufacture Examples 1 and 11), meet the limitations of claims 12-13. The resin composition does not contain a solvent which meets the limitations of present claim 14. ‘552 does not disclose that the resin composition has a viscosity in presently claimed. However, ‘552 teaches a resin composition comprising a mixture having partial polymerization, wherein the viscosity of the mixture directly depends up its polymerization degree (the high polymerization degree provides higher viscosity). Since the polymerization degree of ‘552 can be 15 % (Manufacture Examples 11) falling with instantly claimed polymerization degree, it is reasonable to expect that the mixture of ‘552 also satisfies instantly claimed viscosity range, in absence of an objective showing to the contrary (See MPEP 2112). It is also noted that the resin composition as claimed is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses a resin composition in this claim, then the prior art resin composition will be capable of being used for a polarizing plate protective layer. 
Claims 1-2, 4-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over (JP5501659, of record, ‘659 hereafter) in view of  Kanetsuka et al (JP2013256552, of record, ‘552 hereafter).  
Regarding claims 1-2, 4-7 and 9-14, ‘659 discloses a photocurable resin composition for polarizing plate protective ([0010]), comprising 60 to 95 % by mass of an acryl-based polymer mixture containing a polymer partially polymerized from a (meth)acrylate monomer ([0016]), a reactive monomer, 0.1 to 20%  by weight of a crosslinking agent including isocyanate-based compound ([0027]), a photoinitiator ([0026]), and additives including antioxidant and others ([0028]). The (meth)acrylate units in the polymer can be in a range of 66 to 99 parts including alkyl acrylate such as butyl (meth)acrylate, pentyl (meth)acrylate or  2-ethylhexyl acrylate and reactive monomer having a hydroxyl group ([0019]) with 0.5 to 20 parts per 100 parts of monomer mixture ([0016]-[0019]). The weight average molecular weight can be 500,000 to 2,500,000 ([0021]), meet the limitations of claim 12. ‘659 does not discloses that the resin composition is a solvent free composition contains an acryl-based prepolymer mixture as recited in the present claim 1, however, ‘552 discloses a solvent free photocurable resin composition comprising an acryl-based polymer mixture containing a polymer partially polymerized from a (meth)acrylate monomers and a reactive monomer (Manufacture Examples 1-11), and an isocyanate-based crosslinking agent ([0047, Example 2). ‘552 also discloses the resin composition provides an adhesive having excellent moisture and heat resistance without generating harmful (skin irritation) odor ([0011]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the prepolymer mixture as taught by ‘552, to modify resin composition of ‘659, in order to render a solvent free resin composition with the advantage of no generation harmful odor during coating process. Modified ‘659 does not disclose that the resin composition has a viscosity as presently claimed. However, ‘552 teaches a resin composition comprising a mixture having partial polymerization, wherein the viscosity of the mixture directly depends up its polymerization degree (the high polymerization degree provides higher viscosity). Since the polymerization degree of ‘552 can be 15 % (Manufacture Examples 11) falling with instantly claimed polymerization degree, it is reasonable to expect that the mixture of ‘552 also satisfies instantly claimed viscosity range, in absence of an objective showing to the contrary (See MPEP 2112). 
Regarding claims 15-18, modified ‘659 teaches all the limitations of claim 1, ‘659 also discloses a polarizing plate comprising a polarizer and a protective layer formed from the resin composition  with a thickness in a range of 1 to 30 microns, which can be in an image display device ([0001], [0010], [0013], [0039]-[0043]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuka et al (JP2013256552, of record, ‘552 hereafter) in view of Fukuda et al (US 2020/0123422, ‘422 hereafter).
 Regarding claim 8, ‘552 teaches all the limitations of claim 1, but ‘552 does not discloses that the isocyanate-based crosslinking agent is 2-isocyanatoethyl (meth)acrylate. However, ‘422 discloses a photocurable resin composition comprising an acryl-based polymer polymerized from a mixture of an alkyl (meth)acrylate and a reactive monomer having hydroxyl group, a photoinitiator and an isocyanate-based crosslinking agent is used to render the resin composition having high cohesive force and adhesion properties, wherein the crosslinking agent can be 2-isocyanatoethyl (meth)acrylate ([0036]-[0093], [0115]-[0122]). In light of these teachings, one of ordinary skill in the art would have used the isocyanate-based crosslinking agent as taught by ‘422, to modify the resin composition of ‘552, in order to render a photocurable resin composition having desired cohesive and adhesion properties. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kanetsuka et al (JP2013256552, of record, ‘552 hereafter) in view of Konno et al (US 2019/0077134, ‘134 hereafter).
Regarding claim 21, ‘552 teaches all the limitations of claim 19, wherein one of the first structure unit can be formed from an alicyclic acrylate such as cyclohexyl acrylate ([0042]), but ‘552 does not specifically name an alicyclic acrylate being a bornyl-based monomer. However, ‘134 discloses that alicyclic acrylates such as cyclohexyl acrylate and bornyl acrylate ([007]) can be used to make a protect film having excellent abrasion resistance ([0023]-[0032], [0039]). In light of these teachings, one of ordinary skill in the art would have used bornyl acrylate as taught by ‘134, to modify the composition of ‘552, in order to render a protective layer having better abrasion resistance.  

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are moot in view of the new grounds of rejection in light of Applicant’s amendments.  While the scope of amended claim 1 has been changed, the cited prior art is still applicable and the grounds of rejection have been appropriately set forth. Thus, the present action is properly made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782